June 23, 1934. The opinion of the Court was delivered by
This action, by American Agricultural Chemical Company, as plaintiff, against the defendant, Alfred G. Smith, was commenced in the Court of Common Pleas for Richland County, November, 1933, for the purpose of procuring judgment against the defendant for the amount alleged to be due the plaintiff by the defendant on certain promissory notes, alleged to have been executed by the defendant to the plaintiff, owned and upheld by the plaintiff. The case comes to this Court on appeal from an order of his Honor, Judge Philip H. Stoll, resident Judge of the third judicial Circuit, presiding in the fifth judicial Circuit, in which order his Honor refused a motion to set aside the service of the summons and complaint upon the defendant.
The facts and issues involved are stated in the order of Judge Stoll, and for the reasons stated therein it is the judgment of this Court that the order appealed from be, and the same is hereby, affirmed.
MR. CHIEF JUSTICE BLEASE, MESSRS. JUSTICES STABLER and BONHAM and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.